UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-4653 The American Funds Tax-Exempt Series I (Exact name of registrant as specified in charter) 1101 Vermont Avenue, NW Washington, DC 20005 (Address of principal executive offices) Michael W. Stockton Treasurer The American Funds Tax-Exempt Series I 1101 Vermont Avenue, NW Washington, DC 20005 (Name and address of agent for service) Registrant's telephone number, including area code:(202) 842-5665 Date of fiscal year end: July 31, 2009 Date of reporting period: January 31, 2009 ITEM 1.Reports to Stockholders Semi-Annual Report dated January 31, 2009 The right choice for the long term® TheTax-Exempt FundofMaryland TheTax-Exempt FundofVirginia The American Funds Tax-Exempt Series I Semi-annual report for the six months ended January 31, 2009 The Tax-Exempt Fund of Maryland®seeks a high level of current income free from federal and Maryland state income taxes. Additionally, the Fund seeks to preserve capital. The Tax-Exempt Fund of Virginia®seeks a high level of current income free from federal and Virginia state income taxes. Additionally, the Fund seeks to preserve capital. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 3.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely.
